DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 05/18/2022, the following has occurred: claims 1 and 8-9 have been amended; claims 2-7 and 10-15 have remained unchanged; and no new claims have been added.
Claims 1-15 are pending.
Effective Filing Date: 06/14/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims and argues that the present claims include limitations that would be unreasonable to be performed within the human mind. Applicant argues that “computational linguistic analysis” is a term of the art that excludes mental processes. Applicant agrees to the extent that “computational linguistic analysis” should not be included in the abstract idea, however, Examiner directed the “computational linguistic analysis” towards being an additional element that generally links the abstract idea to a particular technological field. The additional “flagging” limitation may also be performed within a human’s mind as the flagged mismatch is not acted upon, and is only merely noticed as being a mismatch.

35 U.S.C. 103 Rejections:
Applicant argues with respect to the newly amended claim limitations. These amended limitations have been addressed using newly cited art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method, claim 8 is drawn to a non-transitory computer readable medium, and claims 9-15 are drawn to a system, each of which is within the four statutory categories. Claims 1-15 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) performing an analysis on the at least one sentence comprising flagging the at least one sentence based on a verb mismatch, 2) constructing at least one narrative context comprising a combination of key terms from the at least one sentence, 3) extracting at least one insight from the at least one narrative context, wherein the at least one insight comprising at least one medical term selected from the combination of the key terms, and 4) selecting at least one standard code best describing the extracted insight. These steps correspond to Mental Processes. Independent claims 8 and 9 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-7 and 10-15 include all of the limitations of claims 1 and 9, and therefore likewise incorporate the above described abstract idea. Depending claims 2 and 10 add the additional step of “generating a code report containing the selected standard codes”; claim 3 and 11 add the additional steps of “determining whether the input record is understandable” and “generating an error report when the input record is not understandable”; and claims 7 and 15 add the additional steps of “generating an audit trail chart for tracking back from the at least one standard code to the input record” and “displaying a code generation path from the at least one standard code to the input record”. Additionally, the limitations of depending claims 4-6 and 12-14 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-7 and 10-15 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 9 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processing circuitry, 2) a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the claimed steps, 3) computational linguistic analysis, the step of 4) “receiving the input record, wherein the input record contains at least one sentence”, and the step of 5) “fetching at least one standard code for each of the at least one insight.”
The 1) processing circuitry and the 2) memory in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0026] and [0027]).
The 3) computational linguistic analysis generally links the abstract idea to a particular environment or field of use (such as computing, see MPEP 2106.05(h)).
The steps of 4) “receiving the input record, wherein the input record contains at least one sentence” and 5) “fetching at least one standard code for each of the at least one insight” add insignificant extra-solution activity to the abstract idea which amounts to mere steps of data gathering.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 1) processing circuitry, 2) memory, 3) computational linguistic analysis, the step of 4) “receiving the input record…”, and the step of 5) “fetching…” amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental processes. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and MPEP 2106.05(h) recites that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention selects and generates a code/code report utilizing 1) processing circuitry and 2) memory, thus the processing circuitry and the memory are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 3) computational linguistic analysis generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to computational linguistic analysis, because limiting application of the abstract idea to computational linguistic analysis is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The steps of 4) “receiving the input record…” and 5) “fetching…” add WURC activity to the abstract idea which amounts to mere steps of data gathering. The following is an example of a court decision demonstrating well-understood, routine and conventional activity, e.g. see MPEP 2106.05(d)(II). Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention 4) receives input record data and 5) fetches standard code data, and transmits the data to a processing circuitry over a network, for example the Internet;
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-15 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,275,576 to Furst et al. in view of U.S. 2017/0118152 to Lee and further in view of U.S. 2009/0192787 to Roon.
As per claim 1, Furst et al. teaches a method for generating standard codes for an input record, comprising:
--receiving the input record, wherein the input record contains at least one sentence; (see: 202 of FIG. 2 and column 7, lines 52-60 where the automatic medical coding system is receiving messages (an input record). The messages here include text, and thus, would include sentences)
--extracting data from the sentence; (see: 204 of FIG. 2 and column 8, lines 7-16 where data is being extracted from text fields)
--fetching at least one standard code for the at least one data; (see: 210 of FIG. 2 and column 8, lines 14-25 where a mapping operation occurs for the extracted data (insight) to one or more medical codes (standard codes). The system here fetches one or more medical codes to map the extracted data to) and
--selecting at least one standard code best describing the extracted data (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected. The scoring operation may output the highest ranking mapped code for each unique diagnosis or procedure).
Furst et al. may not further, specifically teach the step of extracting data from the sentence to include the steps of:
1) --performing an analysis on the at least one sentence;
2) --computational linguistic analysis comprising flagging the at least one sentence based on a verb mismatch;
3) --constructing at least one narrative context, comprising a combination of key terms from the at least one sentence; and
4) --extracting at least one insight from the at least one narrative context, wherein the at least one insight comprising at least one medical term selected from the combination of the key terms.
Additionally, Furst et al. may not further, specifically teach:
5) --the insight as the data that is extracted.

Lee teaches:
1) --performing an analysis on the at least one sentence; (see: paragraph [0030] where there is summarization of messages to form a summary message. The at least one initial sentence is being analyzed to create a summary message)
3) --constructing at least one narrative context, comprising a combination of key terms from the at least one sentence; (see: paragraphs [0017] and [0030] where there is a summary message (narrative context) which summarizes the key text of the messages)
4) --extracting at least one insight from the at least one narrative context, wherein the at least one insight comprising at least one medical term selected from the combination of the key terms; (see: paragraph [0090] where there is an extraction of a keyword (where the Furst et al. reference teaches of medical words) from a summary message) and
5) --the insight as the data that is extracted (see: paragraph [0090] where there is an extracted keyword from a summary message) 
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) perform a computational linguistic analysis on the at least one sentence, 3) construct at least one narrative context, comprising a combination of key terms from the at least one sentence, and 4) extract at least one insight from the at least one narrative context, wherein the at least one insight comprising at least one medical term selected from the combination of the key terms as taught by Lee in the method as taught by Furst et al. with the motivation(s) of sharing a large set of information in a more simple manner (see: paragraph [0011] of Lee).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 5) the insight as taught by Lee for the data that is extracted as disclosed by Furst et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Furst et al. already teaches of extracting data thus one could substitute wherein that data is a simplified version of data that is less cumbersome to obtain predictable results of extracting inputted document data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Roon teaches:
2) --computational linguistic analysis comprising flagging the at least one sentence based on a verb mismatch (see: paragraph [0047] where there are language management rules. Also see: paragraph [0089] where errors are being flagged. Also see: paragraph [0064] where there is a verb/ subject error).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) computational linguistic analysis comprising flagging the at least one sentence based on a verb mismatch as taught by Roon for the computational linguistic process as disclosed by Furst et al. and Lee in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Furst et al. and Lee in combination teaches of using a text analysis process thus one could substitute another text analysis process that includes flagging of verb mismatches to obtain predictable results of using linguistics processing to detect process words within text. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Furst et al., Lee, and Roon in combination teaches the method of claim 1, see discussion of claim 1. Furst et al. further teaches generating a code report containing the selected standard codes (see: column 8, lines 50-66 where scored, mapped codes are outputted to the provider information system 102 where they are provided to a user).

As per claim 4, Furst et al., Lee, and Roon in combination teaches the method of claim 1, see discussion of claim 1. Furst et al. further teaches wherein the input record is at least a medical record, (see: column 7, lines 52-66 where the messages (input record) is at least a medical record in the form of a diagnosis or procedure information) and wherein the standard codes include medical codes (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected).

As per claim 5, Furst et al., Lee, and Roon in combination teaches the method of claim 4, see discussion of claim 4. Furst et al. further teaches wherein the medical codes are at least one of: an observation code, a treatment code, a repair code, a part code, a component code, a medication code, a diagnosis code, a procedure code, and an evaluation and management code (see: column 6, lines 30-33 where there is a medical coding database that may provide a cross-reference for mapping a medical code in one system to another. Also see: column 13, lines 46-64 where there is cross-referencing of codes. There are also procedure codes and diagnosis codes).

As per claim 6, Furst et al., Lee, and Roon in combination teaches the method of claim 5, see discussion of claim 5. Furst et al. further teaches wherein the extracted insight is related to a medical condition (see: column 8, lines 7-16 where data is being extracted from fields specifically intended to contain diagnosis or procedure code fields and diagnosis or procedure list fields. Thus, the extracted data here is related to a medical condition (a diagnosis)).

As per claim 8, claim 8 is similar to claim 1 and therefore is also rejected in a similar manner to claim 1. Furst et al. further teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process for generating standard codes for an input record (see: column 15, lines 21-35 where there is a medium).

As per claim 9, claim 9 is similar to claim 1 and therefore is also rejected in a similar manner to claim 1. Furst et al. further teaches a system for generating standard codes for an input record, comprising:
--a processing circuitry; (see: 302 of FIG. 3) and
--a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system (see: 304 of FIG. 3).

As per claim 10, Furst et al., Lee, and Roon in combination teaches the system of claim 9, see discussion of claim 9. Furst et al. further teaches wherein the system is further configured to:
--generate a code report containing the at least one selected standard code (see: column 8, lines 50-66 where scored, mapped codes are outputted to the provider information system 102 where they are provided to a user).

As per claim 12, Furst et al., Lee, and Roon in combination teaches the system of claim 9, see discussion of claim 9. Furst et al. further teaches wherein the input record is at least a medical record, (see: column 7, lines 52-66 where the messages (input record) is at least a medical record in the form of a diagnosis or procedure information) and wherein the standard codes include medical codes (see: 212 of FIG. 2 and column 8, lines 26-49 where the medical codes are scored and the most probable ones are selected).

As per claim 13, Furst et al., Lee, and Roon in combination teaches the system of claim 12, see discussion of claim 12. Furst et al. further teaches wherein the medical codes are at least one of: an observation code, a treatment code, a repair code, a part code, a component code, a medication code, a diagnosis code, a procedure code, and an evaluation and management code (see: column 6, lines 30-33 where there is a medical coding database that may provide a cross-reference for mapping a medical code in one system to another. Also see: column 13, lines 46-64 where there is cross-referencing of codes. There are also procedure codes and diagnosis codes).

As per claim 14, Furst et al., Lee, and Roon in combination teaches the system of claim 13, see discussion of claim 13. Furst et al. further teaches wherein the extracted insight is related to a medical condition (see: column 8, lines 7-16 where data is being extracted from fields specifically intended to contain diagnosis or procedure code fields and diagnosis or procedure list fields. Thus, the extracted data here is related to a medical condition (a diagnosis)).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,275,576 to Furst et al. in view of U.S. 2017/0118152 to Lee and further in view of U.S. 2009/0192787 to Roon as applied to claims 1 and 9 respectively, and further in view of U.S. 2018/0314683 to Tan et al.
As per claim 3, Furst et al., Lee, and Roon in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --determining whether the input record is understandable; and
2) --generating an error report when the input record is not understandable.

Tan et al. teaches:
1) --determining whether the input record is understandable; (see: paragraph [0030] where the NLP server determines whether the natural language input matches a rule in the database. A determination of not matching is also made. Also see: paragraph [0026] for a description of “rule” where rules may be grammatical relations between sentences) and
2) --generating an error report when the input record is not understandable (see: paragraph [0030] where an error message is generated to the user).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine whether the input record is understandable and 2) generate an error report when the input record is not understandable as taught by Tan et al. in the method as taught by Furst et al., Lee, and Roon in combination with the motivation(s) of processing a natural language (see: paragraph [0029] of Tan et al.).

As per claim 11, Furst et al., Lee, and Roon in combination teaches the system of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein the system is further configured to:
1) --determine whether the input record is understandable; and
2) --generate an error report when the input record is not understandable.

Tan et al. teaches:
1) --determine whether the input record is understandable; (see: paragraph [0030] where the NLP server determines whether the natural language input matches a rule in the database. A determination of not matching is also made. Also see: paragraph [0026] for a description of “rule” where rules may be grammatical relations between sentences) and
2) --generate an error report when the input record is not understandable (see: paragraph [0030] where an error message is generated to the user).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine whether the input record is understandable and 2) generate an error report when the input record is not understandable as taught by Tan et al. in the system as taught by Furst et al., Lee, and Roon in combination with the motivation(s) of processing a natural language (see: paragraph [0029] of Tan et al.).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,275,576 to Furst et al. in view of U.S. 2017/0118152 to Lee and further in view of U.S. 2009/0192787 to Roon as applied to claims 1 and 9 respectively, and further in view of U.S. 2015/0095016 to Karres et al.
As per claim 7, Furst et al., Lee, and Roon in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --generating an audit trail chart for tracking back from the at least one standard code to the input record; and
2) --displaying a code generation path from the at least one standard code to the input record.

Karres et al. teaches:
1) --generating an audit trail chart for tracking back from the at least one standard code to the input record; (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61) and
2) --displaying a code generation path from the at least one standard code to the input record (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61. Also see: paragraph [0071] where output is provided on GUI 92).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) generate an audit trail chart for tracking back from the at least one standard code to the input record and 2) display a code generation path from the at least one standard code to the input record as taught by Karres et al. in the method as taught by Furst et al., Lee, and Roon in combination with the motivation(s) of reviewing output by retroactively determining how particular codes are assigned to output (see: paragraph [0053] of Karres et al.).

As per claim 15, Furst et al., Lee, and Roon in combination teaches the system of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein the system is further configured to:
1) --generate an audit trail chart for tracking back from the at least one standard code to the input record; and
2) --display a code generation path from the at least one standard code to the input record.

Karres et al. teaches:
1) --generate an audit trail chart for tracking back from the at least one standard code to the input record; (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61) and
2) --display a code generation path from the at least one standard code to the input record (see: paragraph [0053] where there is output that includes an audit trail for verification of the relationship between particular codes and the corresponding supporting data, as located in input document 61. Also see: paragraph [0071] where output is provided on GUI 92).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) generate an audit trail chart for tracking back from the at least one standard code to the input record and 2) display a code generation path from the at least one standard code to the input record as taught by Karres et al. in the system as taught by Furst et al., Lee, and Roon in combination with the motivation(s) of reviewing output by retroactively determining how particular codes are assigned to output (see: paragraph [0053] of Karres et al.).

Additional Relevant References
Examiner would also like to cite U.S. 2020/0357408 to Boekweg et al., U.S. 2019/0370338 to Kong, U.S. 2020/0210526 to Leibovitz et al., and U.S. Patent No. 7,809,548 to Mihalcea et al. as additional relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626